Citation Nr: 1209574	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to July 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to an increased rating in excess of 30 percent for PTSD.

In a May 2011 rating decision, the RO granted a 50 percent PTSD disability rating, effective July 13, 2009.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for PTSD remains before the Board.  

The Veteran canceled his request for a local formal hearing at the RO in lieu of a March 2011 informal conference with a Decision Review Officer (DRO).  He provided testimony before the undersigned during a videoconference hearing in November 2011.  A transcript is of record.  

In November 2011 the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue will be considered herein.  
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood without total social impairment.


CONCLUSION OF LAW

The criteria for an increased disability rating of 70 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in July 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit all evidence in his possession in the July 2009 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2009 letter.  

The Court had also held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: 1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; 2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and 4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez I).  The Veteran received notice consistent with Vazquez I in the July 2009 letter.  

The Federal Circuit overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez II).  The generic first, third, and fourth elements of the veteran's court's decision were not disturbed by the Federal Circuit's decision. 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA records.  Additionally, the Veteran was provided a proper VA examination in November 2009 and April 2011 to assess the severity of his PTSD.  There is no evidence of a change in the disability since the last examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria- Increased Rating of PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

Under this criteria, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran was granted service connection for PTSD in an unappealed April 2008 rating decision, where a 30 percent disability rating was assigned.  He submitted a claim for an increased rating for PTSD in July 2009 based on a worsening of symptomatology.  As new and material evidence was not submitted within one year of the April 2008 decision, the relevant focus for adjudicating the Veteran's claim is the period one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received during the one year appeal period after a decision will cause that decision to be readjudicated).

Throughout the period on appeal, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family relations, and mood.  He has been diagnosed with PTSD as well as depressive disorder not otherwise specified.  His GAF scores have consistently been in the range of 48-60, which are indicative of moderate to serious symptoms.  He has endorsed symptoms of disturbed sleep, nightmares, hypervigilance, exaggerated startle reaction, anger, hostility, irritability, suicidal ideation, and social isolation which have interfered with his functioning to a significant degree.  

The Veteran received a VA examination in November 2009, where he endorsed, hypervigilance, intrusive thoughts of combat on a daily basis, and nightmares about three times per week.  He avoided crowds and any communication about war.  He described emotional detachment from others, less interest in activities, difficulty with concentration, and irritability.  The Veteran reported depression with low energy, low motivation, fatigue, and decreased feelings of hope and worth.  

Regarding work, the Veteran stated that in the last three years of his employment before his retirement in 2005, he had switched to the night shift because he was having so many problems getting along with people.  His difficulty concentrating was also affecting his performance.  Since then, he had not returned to work and he reported that his irritability and difficulty concentrating continued to worsen.  

He stated that he had a fairly good relationship with his wife of 47 years but reported that he could be irritable and withdrawn from her.  He had a fair relationship with two of his sons but had significant conflict with the third.  He also reported one close friend whom he would speak to about two-to-three times per month.  However, he also frequently had conflicts with this friend to the point that they would stop speaking to each other for a couple months.  The Veteran denied having any casual relationships and stated that he usually spent almost all of his time alone with the animals his raised.  He denied any other activities.  

The Veteran reported that he had last been physically aggressive with someone about three weeks prior to the examination.  The examiner noted that his mood was dysphoric, his affect was constricted, and his speech was irregular in rate and rhythm.  There was evidence of psychomotor agitation.  His memory was mildly impaired for immediate information and he was not able to concentrate well enough to spell "world" backwards.  His thought process, however, was logical, coherent, and devoid of any delusion.  

The examiner concluded that the Veteran's psychiatric symptoms, his social adaptability and interaction with others, his ability maintain employment, and his ability to perform job duties in a reliable, flexible, and efficient manner were considerably impaired.  A GAF score of 52 was assigned.  

The Veteran received a second VA examination in April 2011, where he endorsed sleep disturbance, nightmares twice per week, hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, and daily intrusive thoughts, which he described as fairly constant.  He reported problems with anger and irritability, which had been more frequent and included verbal aggression.  He also stated that about four months prior to the examination, he grabbed his son.  

The Veteran reported that he did not like to be around other people, he did not have any close friends outside of his family, and he tended to be alone.  He reported the same history of difficulty while working his last job and stated that he had not been able to return to work.  He endorsed depressed mood, which lasted for several days up to a week at a time, and stated that he has had suicidal thoughts.  He reported significant anxiety and worry as well as having weekly panic attack symptoms.  The Veteran reported decreased memory for the last four-to-five years, which he felt was getting worse.  

The examiner found that the Veteran was demonstrating moderate to severe impairment in social and occupational functioning and assigned a GAF score of 50.  

The Veteran reported during the November 2011 Board hearing that he retired from work in 2006 due to his PTSD symptoms and his inability to get along with people at work.  He had not returned to work since.  He also reported isolating himself socially, even at times from his family members.  He stated that he preferred to be alone and retreated to his barn with his animals about three-to-four times per week.  The Veteran stated that he had significant memory impairment and frequently forgot the names of his extended family members.  He also stated that he had occasional lapses in judgment, irritability, suicidal ideation, crying spells, and panic attacks every two weeks.  

The Veteran received VA mental health treatment throughout this appeal, where he consistently reported isolating behavior, trouble with memory and concentration, irritability, panic symptoms, and aggressive behavior.  His reports to his doctors and VA examiners as well as his statements in support of his appeal have been consistent.  He is competent to report such psychiatric symptoms and is found to be credible.  

The GAF scores assigned throughout this appeal have consistently ranged from 60 to 48, which is indicative of moderate to serious impairment in several areas such as work, family relations, judgment, and mood.  The Board acknowledges that he has at times been described with improved symptomatology.  He has also been assigned GAF scores higher than 60, including one score of 68 in February 2009 and a score of 63 in October 2009.  However, these scores above 60 were followed by decreased GAF scores and increased PTSD symptomatology, including during the November 2009 VA examination, where the examiner described considerable symptomatology and assigned a GAF score of 52.  
 
Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood, judgment, memory, concentration, and social functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, a 100 percent rating contemplates total occupational and social impairment.  See Sellers, Mauerhan.  Although he has significant impairment in most areas of occupational and social functioning, the Veteran is not totally impaired.  Although the Veteran has struggled with social isolation, he reported that he has a generally good relationship with his wife, two of his sons, and his grandchildren.  He also has been able to maintain his farm and raise animals.  

The Veteran explained several times during the appeal that he has been able to perform all daily life functions, including attending to personal hygiene and handling his funds, and did not identify any other impairment in this area.  There was also no indication that his thought processes, insight, and judgment were seriously impaired.  Therefore, a 100 percent disability rating for PTSD is not warranted.  


Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's psychiatric disability results in social and occupational impairment.  These are precisely the schedular criteria under which that disability is rated.  There is no indication of any factor outside the rating schedule.  Referral for extraschedular consideration is; therefore, not warranted.


ORDER

Entitlement to an increased rating of 70 percent for PTSD is granted.  


REMAND

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

In this case, the Veteran was reportedly not working throughout the appeal and that he had previously stopped working due to his PTSD symptomatology.  Hence, the record raises the question of entitlement to TDIU.  
The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to PTSD or whether that disability would preclude all gainful employment.

Accordingly, this appeal is remanded for the following:

1.  The AOJ should provide the Veteran with an examination by a VA mental health or medical professional to determine whether his service-connected PTSD disability, as likely as not, prevents him from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders and note such review in the examination report or in an addendum.  

The examiner should provide a rationale for the opinion that takes into consideration the Veteran's reports.  

If further examination is recommended, it should be undertaken.

2.  If entitlement to TDIU is denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


